Citation Nr: 0631640	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  05-00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk



INTRODUCTION

The veteran had recognized service from November 1942 to 
June 1946.  The veteran died in November 2001.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Manila, the Republic of the Philippines.

The Board notes that the appellant had a local hearing 
scheduled for November 2005; however, her daughter informed 
the RO that the appellant was unable to attend for health 
reasons.  The daughter indicated that the appellant had no 
additional evidence or statements to submit, and no request 
to reschedule the hearing was received by the RO.  The 
appellant's request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1. The veteran died in November 2001; the cause of death 
listed on his death certificate is lobar pneumonia; this is 
not shown to be related to active service.

2. At the time of the veteran's death, service connection 
was not established for any disabilities.

3. A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death, nor did a service-connected disability 
hasten death.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A January 2004 letter informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board notes 
that this letter was sent to the appellant prior to the July 
2004 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The January 2004 letter advised the appellant of the types 
of evidence VA would assist her in obtaining as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter essentially notified the appellant of the need to 
submit any pertinent evidence in her possession.

The Board notes that the veteran was not provided notice 
regarding the establishment of an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate effective date have been rendered moot.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim and providing a 
VA medical opinion, when appropriate.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
veteran's personnel and service medical records are 
associated with the claims folder, as well as private 
medical records from Bindoy District Hospital and a clinical 
summary of a September 2001 hospitalization.  The appellant 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding her claim.  

No VA etiology opinion was provided, and in light of the 
evidence of record, the Board concludes that VA has no duty 
to provide such opinion, as there is sufficient medical 
evidence to decide the claim at hand.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  Additionally, the evidence of record 
does not contain any competent evidence indicating that the 
veteran's cause of death may be associated with a disease or 
injury incurred in or aggravated by his active duty service.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the" appellant 
"regarding what further evidence" she "should submit to 
substantiate" her "claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations and the record is 
ready for appellate review.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. 
§ 1310 (West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2006).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id.  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some 
other condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2006).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1) (2006).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

In the present case, the cause of the veteran's death was 
reported on the death certificate as lobar pneumonia.  The 
veteran's death certificate does not show that an autopsy 
was performed, and the appellant has not reported an 
autopsy.  The veteran was not service-connected for any 
disability prior to his death.

The veteran's service medical records do not indicate any 
respiratory problems during his active service in the 
guerrillas and the Philippine Army.  In his February 1946 
Affidavit for Philippine Army Personnel, the veteran 
indicated that he did not incur any illnesses during 
service.  Additionally, a September 1946 separation 
examination noted the veteran had a normal respiratory 
system and a radiologically healthy chest.

A clinical summary, received by the RO in July 2004, from 
the Bindoy District Hospital summarizes a September 2001 
hospitalization.  This summary states that the veteran 
presented with a fever and hard, non-productive cough.  
Final diagnoses indicated were pneumonia and rule out 
clinical typhoid.  Neither this clinical summary, nor the 
private medical records from Bindoy District Hospital of 
record, mentions the veteran's service in the guerrillas or 
the Philippine Army, nor is an etiological opinion provided 
for any of the veteran's diagnoses.

The veteran's medical records do not show that he developed 
lobar pneumonia during service.  Additionally, there is no 
medical evidence of these diseases for fifty-five years 
after separation from service.  This significant lapse in 
time between the veteran's active service and the first 
evidence of a diagnosis of lobar pneumonia weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not 
complained of the maladies at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

In addition to a lack of evidence that the veteran developed 
lobar pneumonia in service, there is also no competent 
medical evidence indicating that lobar pneumonia, which is 
listed as the veteran's cause of death, is related to his 
service in the guerrillas and the Philippine Army.

The Board sympathizes with the appellant and acknowledges 
her contentions that her late husband's death is related to 
his service.  However, there is no medical basis for such a 
finding, and as a layperson, the appellant is not competent 
to provide evidence regarding the etiology of his diseases.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Similarly, the argument made by the appellant's 
representative in the September 2006 informal hearing 
presentation regarding a link between World War II (WWII) 
service in the Philippines and death due to pneumonia cannot 
be accepted by the Board seeing as there is no evidence that 
the representative is competent to make such medical 
opinions.  Id.  Furthermore, the representative's argument 
that exposure to climates conducive to pneumonia during WWII 
indicates a connection between death and service fails to 
explain the fifty-five year gap between exposure to such 
climates and development of the disease.

In sum, the evidence shows that the veteran developed lobar 
pneumonia, which led to his death, many years after service.  
This fatal condition was not service-connected, nor does any 
competent medical evidence of record demonstrate that it was 
caused by any incident of service.  The weight of the 
evidence shows that no disability incurred in or aggravated 
by service either caused or contributed to the veteran's 
death.  As a preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


